19-12417-mew            Doc 57         Filed 08/19/19         Entered 08/19/19 18:09:06             Main Document
                                                             Pg 1 of 1


SNOW SPENCE GREEN llP
W. Ross Spence (ross@snowspencelaw.com)
Carolyn Carollo (carolyncarollo@snowspencelaw.c om)
2929 Allen Parkway, Suite 2800
Houston, TX 77019
(713) 335-4800 - Telephone
(713) 335-4848 - Fax
Attorneys for the County of Santa Barbara, California; Harry E. Hagen,
as Treasurer-Tax Collector of the County of Santa Barbara, California;
and Santa Barbara Air Pollution Control District


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------ - ---- -- - -- - - ----- -x
 In re:
                                                                          Chapter 11
HVI CAT CANYON, INC.,
                                                                          Case No. 19-12417 (MEW)
Debtor.
- -------------------- --------------- x


                                              AFFIDAVIT OF SERVICE

STATE OF TEXAS                                    )
                                                  ) ss:
COUNTY OF HARRIS                                  )

BRITTANY DECOTEAU, being duly sworn, deposes and says:

1.        I am employed as a legal assistant for W. Ross Spence, Snow Spence Green LLP, 2929 Allen
          Parkway, Suite 2800, Houston, Texas 77019. I am over the age of eighteen years and am not
          a party to the above-captioned action.

2.        On August 19, 2019, I caused to be served the "Subpoena to Appear and Testify At A
          Hearing or Trial In A Bankruptcy Case (Or Adversary Proceeding)." A true and correct copy
          of the subpoena is attached hereto as Exhibit 1.

3.        A true · and correct copy of the subpoena was served on the parties m the manner so
          indicated on Exhibit 2.



Sworn to before me this 19th
day of August, 2019


       Notary Public                                                        OQNNASUTTON
Notary Public, State of Texas                                            My NotarY ID# 3871787
My Commission Expires: 10-10-21                                          expires October 10, 2021
